Citation Nr: 1438305	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-05 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1986 to January 1990 and from February 1991 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been transferred to the Wichita, Kansas RO.

In June 2010, the Veteran presented testimony in support of his claim to the undersigned Acting Veterans Law Judge.  Subsequently, in August 2012, the Board remanded this claim for additional development.  


FINDINGS OF FACT

Prior to February 18, 2009, the Veteran's IBS manifested with frequent episodes of bowel disturbance with abdominal distress.  Starting on February 18, 2009, his IBS manifests with diarrhea and more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for IBS has not been met, effective prior to February 18, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2013).

2.  The criteria for an evaluation of 30 percent, but no higher, for IBS has been met, effective February 18, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claim Assistance Act (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With respect to VA's notice obligations, because the matter at issue concerns an appeal of an initial rating for IBS, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).   

The duty to assist has also been satisfied.  The Veteran's service treatment records (STRs) and post-service medical records have been obtained and associated with the claims file.  He was provided with VA examinations in December 2007 and January 2013 to ascertain the severity of his IBS.  The resulting reports are found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   The Board's August 2012 remand directives were complied with, as additional VA and private treatment records were obtained, and the most recent VA examination was scheduled.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board's June 2010 hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Higher Rating for IBS

The Veteran's IBS is currently rated as 10 percent disabling, effective since November 21, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.114, DC 7319 (2013).  He contends that his symptoms are more severe, warranting a 30 percent rating, because he has constant painful cramping and diarrhea averaging 6 to 12 times a day.
Under DC 7319, a 10 percent rating is assigned for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

The record reflects the Veteran has been on continuous medication treatment for IBS since at least the late-1990s.  In August 1997, he complained of having diarrhea 5 to 6 times a day, accompanied by crampy pain in his lower abdomen.  The pain was noted to last anywhere from a few hours to several days at a time.  He has not had surgery to treat his IBS.  In February 2007, he was having diarrhea 5 to 6 times a day, with intermittent cramping.  At the December 2007 VA examination, the Veteran reported that he only rarely had cramping, but that the frequency of his diarrhea had increased.  During the examination, his abdomen was not tender.  In February 2009, he was hospitalized for acute gastroenteritis.  While in the hospital, it was noted that he had continual cramping pain, which was not specifically attributed to either the IBS or the gastroenteritis.  In August 2009, he was noted to be having a lot of flatus, occasionally with small amounts of diarrhea.  The January 2013 VA examiner noted that the Veteran had mild lower abdomen pain most of the time, every day.  He was also gaseous and bloated.  

The Veteran has asserted that his pain manifests as a dull ache or cramp.  During his June 2010 hearing, he said that it is in the lower part of his abdomen, and it is constant.  He said that he tries to eat right and stay healthy, but that he always finds himself bloated, gaseous, and in pain.  He said that he must ensure that he is close to a bathroom, and that his symptoms have caused him to miss out on many important activities, such as his children's school functions and dates with his wife.  In sum, he indicated that he feels like he lives in the bathroom.  

After review of the relevant evidence, the Board finds that he is entitled to a higher 30 percent rating as of February 18, 2009, the date of the hospital report when it was first factually ascertainable that he was having continuous (that is, more or less constant) abdominal pain.  This is the highest rating available under DC 7319. There are no relevant records from 2008, and prior to that he was having only rare to intermittent cramping, with no complaints of any other type of abdominal distress.  See VA examination dated in December 2007 and VA treatment dated in February 2007.  The only statement referencing pain, from September 2007, does not indicate the frequency.  In sum, in reviewing the evidence as a whole, the Veteran's disability picture more closely approximated the criteria commensurate with a 10 percent rating until February 18, 2009, at which point it began to more closely approximate the criteria for a 30 percent rating, and so a staged rating is appropriate.  38 C.F.R. § 4.7; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The symptoms associated with the Veteran's IBS (i.e., frequent bowel movements; more or less constant abdominal distress; gaseous bloating and frequent flatus) are contemplated by the rating criteria.  His symptoms are rated based on the extent of impairment they cause, whether mild, moderate, or severe.  Neither bloating nor flatus are listed in the rating schedule, however, these symptoms were taken into consideration when finding that his symptoms are "severe," causing more or less constant abdominal distress.  Thus, there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  Further, there is no indication of related factors, such as frequent hospitalization or marked interference with work.  The Veteran has not been hospitalized because of his IBS.  He has asserted that he has missed work due to his symptoms.  At the January 2013 VA examination, he had missed about 4 days in the preceding 12 months.  At his June 2010 hearing, he reported that his symptoms caused him some trouble at work, but that he was generally able to find someone to cover for him when he needed to run to the bathroom.  The Board does not find that his IBS has caused marked interference in his employment.  Accordingly, referral for consideration of an extraschedular rating is not required.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  








ORDER

A rating higher than 10 percent for IBS prior to February 18, 2009 is denied.

A 30 percent rating is granted as of February 18, 2009, for IBS, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


